Citation Nr: 0427668	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals resulting 
from a right knee sprain.

2.  Entitlement to service connection for residuals resulting 
from a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel





INTRODUCTION

The veteran had active service from July 1977 to July 1981 in 
the United States Air Force; and from November 1983 to May 
1984 and November 1990 to April 1991 in the United States 
Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for residuals resulting 
from a right knee strain and a left knee injury.  The 
veteran's service medical records dated July 1977 to July 
1981 indicate that he was treated in October 1977 for a left 
knee injury sustained during a game of football on base.  In 
July 1980, the veteran was involved in a car accident and was 
treated for injuries to his left knee. The RO has been unable 
to collect the veteran's service medical records for his 
other periods of service:  November 1983 to May 1984, and 
November 1990 to April 1991.

In April 2001, the RO received notice from the National 
Personnel Records Center (NPRC) that it was unable to locate 
the veteran's United States Army Reserve service medical 
records.  NPRC requested the RO to verify the veteran's 
branch of service, and "if correct, submit [a] hard copy 
[of] VA Form 3101 and completed "Questionnaire about 
Military Service (NA Form 13075)".  In December 2001, the RO 
informed the veteran that it was not able to verify his 
subsequent periods of service and requested that he complete 
VA Form 21-4138, Statement in Support of Claim.  However, the 
RO did not provide the veteran with NA Form 13075, 
Questionnaire About Military Service, as the NPRC had 
requested, nor did it submit a hard copy of its request to 
verify the veteran's service from November 1983 to May 1984, 
and November 1990 to April 1991. 

In a disability compensation claim, VA is required to obtain 
the veteran's service medical records or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c) (West 2002).  When VA attempts to 
obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  Therefore, a 
remand is required so that the RO may comply with the duty to 
assist and properly document its actions in the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete NA Form 
13075, Questionnaire About Military Service, 
to assist with the NPRC's efforts to verify 
his service in the United States Army/ Army 
Reserves.  

2.  Submit a hard copy of form 3101 to the 
NPRC to assist with locating the veteran's 
service medical records from November 1983 to 
May 1984 and November 1990 to April 1991 in 
the United States Army/Army Reserves.          
 
If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



